           Case 1:20-cv-04492-RA Document 48 Filed 09/16/21 Page 1 of 1


                                                            USDC-SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC#:
                                                            DATE FILED: 09/16/21

 BASSEY NDEMENOH,

                             Plaintiff
                                                            No. 20-CV-4492 (RA)
                        v.
                                                                   ORDER
 VINCENT BOUDREAU, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The conference scheduled for tomorrow, September 17, 2021 at 4:00 pm, is rescheduled

to September 17, 2021 at 12:00 pm.



SO ORDERED.

Dated:      September 16, 2021
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge
